                          IN THE DISTRICT COURT OF GUAM
                                TERRITORY OF GUAM
                                   CIVIL MINUTES
                                     GENERAL


CASE NO.: 1:21-cv-00009                        DATE: March 19, 2021
CAPTION: Raidoo, et al. v Camacho, et al.

HON. HEATHER KENNEDY, Designated Magistrate Judge, Presiding
Law Clerk: Jenny Chhea                    Court Reporter: Veronica Flores
Courtroom Deputy: Carmen B. Santos        Hearing Times: 8:59 - 10:50



APPEARANCES:
Counsel for Plaintiffs:                     Counsel for Defendants:
Alexa Kolbi-Molinas                         James L. Canto

PROCEEDINGS: Hearing on Motion for Preliminary Injunction
   Motion argued by Plaintiff and Defendant.
   Motion under advisement.



NOTES: Also present -
        For Plaintiffs: Vanessa L. Williams, Meagan Burrows and Rachel Reeves
         For Defendants: Rob Weinberg




               Case 1:21-cv-00009 Document 31 Filed 03/19/21 Page 1 of 1
